Case 1:20-mc-00374-JAO-RT Document 1 Filed 08/31/20 Page 1 of 3            PageID #: 1




KENJI M. PRICE #10523
United States Attorney
District of Hawaii

SEAN F. MULRYNE
Deputy Director, Election Crimes Branch
United States Department of Justice, Criminal Division
Public Integrity Section
1331 F St., NW, Suite 300
Washington, DC 20004
Telephone: (202) 598-2816
Email: Sean.Mulryne@usdoj.gov


                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII


IN RE: APPLICATION OF          )              MISC. NO.
SEAN F. MULRYNE TO             )
PRACTICE BEFORE THE COURT )                   APPLICATION TO APPEAR ON
                               )              BEHALF OF THE UNITED
                               )              STATES; DECLARATION OF
                               )              SEAN F. MULRYNE
_______________________________)


       APPLICATION TO APPEAR ON BEHALF OF UNITED STATES

Pursuant to LR83.1(c)(1) of the Local Rules of Practice for the United States

District Court for the District of Hawaii, SEAN F. MULRYNE, attorney for the

United States of America hereby notifies the Court of his intention to appear before

this Court on behalf of the United States and to attend to the interests of the United
Case 1:20-mc-00374-JAO-RT Document 1 Filed 08/31/20 Page 2 of 3        PageID #: 2




States during the period of his employment by the United States with leave to do

so. A declaration in support of this is filed herewith.

      DATED: August 31, 2020, at Washington, District of Columbia.

                                              KENJI M. PRICE
                                              United States Attorney
                                              District of Hawaii


                                                   /s/ Sean F. Mulryne
                                              By___________________________
                                                SEAN F. MULRYNE
                                                Deputy Director
                                                Election Crimes Branch




                                          2
Case 1:20-mc-00374-JAO-RT Document 1 Filed 08/31/20 Page 3 of 3            PageID #: 3




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

IN RE: APPLICATION OF          )              MISC. NO.
SEAN F. MULRYNE TO             )
PRACTICE BEFORE THE COURT )                   DECLARATION OF
_______________________________)              SEAN F. MULRYNE

                    DECLARATION OF SEAN F. MULRYNE

      1.     I am the Deputy Director of the Election Crimes Branch of the Public

Integrity Section, Criminal Division, United States Department of Justice.

      2.     I expect to appear on behalf of the United States and to tend to the

interests of the United States before this Court.

      3.     I am an active member in good standing of the bar of the State of New

Jersey.

      I declare, upon penalty of perjury, that the foregoing is true and correct.

      DATED: August 31, 2020, at Washington, District of Columbia.


                                                           /s/ Sean F. Mulryne
                                                     ______________________
                                                     SEAN F. MULRYNE
                                                     Deputy Director
                                                     Election Crimes Branch
